Woodward, J.:
This is an action to recover'for loss of services of the plaintiff’s wife, who was shot, by a passenger on board one of the defendant’s steamships, due, it is claimed, to the wrongful act of one of the defendant’s servants. The action by the ' vife for personal injuries resulted in a verdict for the defendant, and with that judgment sustained on appeal (Taranto v. North German Lloyd Steamship Co., 128 App. Div. 72), decided herewith, there is an end of the husband’s cause of action.
The judgment and order appealed from should be affirmed.
Present—Woodward, Jenks, Hooker, Gaynor and Miller, JJ.
Judgment and order unanimously affirmed, with costs.